Citation Nr: 0314232	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection and a separate rating 
for arthritis of the right knee.  

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  

This matter arises from rating decisions dated in January 
2002 and August 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(BVA or Board) for resolution.  

The Board finds that in order to properly adjudicate the 
issues involving entitlement to service connection for a left 
knee disorder, claimed as secondary to the service-connected 
right knee disability, for a low back disorder, and to 
determine whether or not the veteran is entitled to receive 
TDIU benefits, further evidentiary development must be 
undertaken.  Accordingly, pursuant to current BVA procedures, 
those issues will be remanded to the RO in order that such 
additional development may be undertaken.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to an 
increased rating for a service-connected right knee disorder, 
and for entitlement to a separate disability evaluation for 
degenerative joint disease of the right knee.  

2.  The veteran's right knee disability is not objectively 
shown to involve more than moderate recurrent subluxation or 
lateral instability.  

3.  The veteran's service-connected right knee disability is 
objectively shown to involve degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 20 percent for a right knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  Arthritis of the right knee was incurred secondary to the 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

3.  The criteria for assignment of a separate 10 percent 
evaluation for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010 
(2002); VAOPGPREC 23-97, VAOPGPREC 9-98; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his service-connected right knee 
disability is of greater severity than reflected by the 
currently assigned 20 percent disability evaluation.  
Accordingly, he asserts that he should be entitled to 
assignment of an evaluation in excess of 20 percent for that 
disability.  In addition, the veteran contends that his 
service-connected right knee disability involves arthritis, 
and that he should be assigned a separate 10 percent 
disability rating for arthritis of the right knee.  In such 
cases, the VA has a duty to assist the veteran in developing 
evidence necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his right knee disability.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statements of the case, and in 
correspondence to the veteran dated in November 2000, April 
2001, February 2002, May 2002, and October 2002 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for an increased rating 
for his right knee disability.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for an increased rating, and what evidence was necessary to 
show that the service-connected right knee disorder was of 
greater severity than reflected by the currently assigned 20 
percent evaluation.  In addition, by those documents, the 
veteran has been informed of what evidence the VA would 
attempt to obtain, and what evidence he was responsible for 
providing.  Further, via the above-captioned documents, the 
veteran was advised of the relevant statutes and regulations 
as were applicable to his claim, and of his rights and duties 
under the VCAA.  In view of the nature of the service-
connected disability, as well as the evidence already 
obtained, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

Regarding the issue involving entitlement to a separate 10 
percent rating for arthritis of the right knee, the Board 
observes that the veteran has not been provided with any 
particular notice addressing that claim.  Given, however, the 
Board's fully favorable determination with respect to that 
issue, such failure to provide proper notice of the 
applicable laws and evidentiary requirements is not 
prejudicial to the veteran's claim.  The Board may therefore 
proceed to adjudicate that issue.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issues of 
entitlement to an increased rating for a right knee disorder 
and for a separate 10 percent rating for arthritis of the 
right knee, has been obtained.  The evidence of record 
includes the veteran's service medical records, post service 
clinical treatment records, statements offered by the veteran 
in support of his claim, reports of VA rating examinations, 
and post service clinical treatment records.  In addition, 
the Board observes that the veteran appeared before the 
undersigned Veterans Law Judge, and offered testimony in 
support of his claim at a videoconference hearing in February 
2003.  

By the rating examinations conducted in connection with this 
claim, the Board finds that all relevant aspects of the 
veteran's service-connected right knee disability have been 
addressed to the extent practicable.  In that regard, the 
Board notes that the various rating examiners have 
substantially addressed all relevant rating criteria 
necessary to evaluate the veteran's right knee disorder.  
Moreover, the veteran has not asserted that his right knee 
disorder has increased in severity since the time he was last 
evaluated in June 2002.  The Board finds that the rating 
examination reports in conjunction with the clinical 
treatment records provide a sufficiently accurate picture of 
the veteran's service-connected right knee disability so as 
to allow for an equitable determination of that issue without 
requiring further attempts to obtain additional clinical 
treatment records which may not be available.  Accordingly, 
in light of the foregoing, and in light of its decision in 
this case, the Board concludes that scheduling the veteran 
for further rating examinations or to obtain additional 
clinical treatment records would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with the 
veteran's claim, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate his claim for an increased rating for a right 
knee disability.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, service connection for a right knee disability 
was established by a March 1977 rating decision.  An initial 
noncompensable evaluation was assigned, effective from June 
24, 1976.  He was granted a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.30, effective from 
December 13, 1976.  Effective from April 1, 1977, the veteran 
was assigned a 20 percent disability evaluation.  In November 
2000, the veteran filed a claim for an increased rating for 
his right knee disability, claiming that it had increased in 
severity.  His claim was denied by a rating decision of 
January 2002, and this appeal followed.  

During the course of his appeal, the veteran underwent 
surgery on his right knee, and he was again assigned a 
temporary 100 percent disability rating under the provisions 
of 38 C.F.R. § 4.30, effective from March 3, 2002.  The 
previously assigned 20 percent evaluation was subsequently 
resumed, effective from May 1, 2002.  The veteran has 
continued his appeal, contending that the currently assigned 
20 percent evaluation does not properly reflect the severity 
of his right knee disability.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Further, with respect to the issue involving entitlement to 
service connection and a separate 10 percent evaluation for 
arthritis of the right knee, the Board notes that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  While 
the VCAA has eliminated the well-grounded claim requirement, 
however, the claimed disability or disease must still be 
shown to exist by a medical diagnosis.  Further, a medical 
nexus must still be established between the claimed 
disability and an injury or disease incurred in service, or 
otherwise due to a service-connected disability.  

Clinical treatment records dating from March 2000 through 
March 2002 disclose that the veteran was seen for a variety 
of complaints involving his left and right knees and lower 
back during that period.  In October 2001, the veteran was 
noted to have a suspected tear in the medial meniscus and 
what was characterized as a Baker's cyst in one of his knees, 
although it was not stated which knee was involved.  A VA 
treatment note of December 2001 indicates that MRI studies of 
the right knee disclosed a torn medial meniscus in the right 
knee.  Such was noted to have been present for the previous 
four years and was not resolving.  Accordingly, the veteran 
was to be scheduled to undergo surgery in the then near 
future.  The veteran underwent a medial menisectomy of the 
right knee in March 2002.  A treatment note dated in July 
2002 indicates that the veteran had inquired about removal of 
his Baker's cyst, and that he was advised that such cysts 
were not routinely removed.  

In connection with the present claim, the veteran underwent a 
VA rating examination in December 2000.  The report of that 
examination shows that the veteran complained of experiencing 
loss of strength, intermittent swelling, and pain in his 
right knee.  Due to such symptoms, the veteran indicated that 
he was unable to bend, stand, kneel, or walk for long periods 
of time.  He reported that he did not then use crutches, 
canes, braces, or other means of support, and had not 
undergone any recent surgery.  On examination, the veteran's 
knee was not shown to have any swelling, edema, free fluid, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Both knees 
measured 39 centimeters (cm) in diameter.  Ankylosis was not 
present.  Further, there were no callosities or breakdown, 
and no unusual shoe wear pattern.  The veteran was noted to 
have full range of motion in the knee.  Flexion was from 0 to 
120 degrees, and extension to minus 3 degrees.  X-rays did 
not disclose any abnormalities.  The examiner concluded with 
a diagnosis of status-post medial menisectomy of the right 
knee in February 1976 with no residuals.  

The veteran underwent an additional VA rating examination in 
June 2002.  The report of that examination shows that the 
veteran continued to complain of experiencing what he 
characterized as chronic "excruciating pain," weakness, 
instability, swelling, fatigue, and lack of endurance 
intermittently.  He reported that his pain occurred on a 
daily basis, and that such pain was precipitated by walking 
or standing for extended periods.  According to the veteran, 
he was unable to perform his routine daily activities due to 
pain in his knees.  He indicated that he had recently 
undergone arthroscopic surgery on his left knee in March 
2002, and that he had also undergone surgeries for his right 
knee pain.  He did state, however, that he was able to brush 
his teeth, dress himself, shower, and shop, but was unable to 
cook, vacuum, walk, push a lawn mower, climb stairs, or work 
in a garden.  The veteran reported that he had worked as a 
truck driver for the past 18 years, but that he had been 
unemployed since March 2000.  On examination, the veteran was 
noted to have a nontender linear scar medial to the right 
patella approximately 8-cm in length.  There was no 
underlying tissue loss or disfiguration.  There were no 
ulcerations, inflammation, edema, or keloid formations.  The 
veteran's feet did not show any signs of abnormal weight 
bearing, although the veteran indicated that he used braces 
for both knees.  The veteran's posture was normal, but his 
gait was abnormal with a limp to the right.  Walking and 
standing ability was limited due to pain and discomfort in 
the right knee.  The examiner offered that the appearance of 
the veteran's knee was abnormal on the right side due to 
swelling.  Range of motion was from minus five degrees of 
extension to 140 degrees of flexion.  Ankylosis was not 
shown, and the veteran was not objectively shown to 
experience any pain during range of motion exercises.  The 
examiner did state, however, that range of motion in the 
veteran's knee was affected by pain and a lack of endurance.  
X-ray testing disclosed the presence of mild to moderate 
osteoarthritis.  The examiner concluded with a diagnosis of 
status-post medial menisectomy of the right knee, with an 
additional diagnosis of mild to moderate osteoarthritis, as 
shown on X-rays.  He went on to state that the veteran was 
unable to perform any activity involving weight bearing and 
pressure on the right knee, and that the veteran was unable 
to perform activities of daily living which involve weight 
bearing.  

At his personal hearing before the undersigned Veterans Law 
Judge in February 2003, the veteran testified that he 
experienced chronic pain and swelling in his right knee.  
According to the veteran, his knee pain would rise to a level 
of 7 out of 10, and at level 10, he would have to take 
medication and would be unable to walk.  The veteran further 
explained that he used a knee brace as well as a back brace 
in order to walk.  In addition, the veteran offered that 
swelling in his knee would cause it to lock up to the point 
where he would be unable to bend his knee.  He stated that he 
was unable to walk for more than 50 yards at a time due to 
pain.  According to the veteran, he last underwent surgery on 
his right knee in March 2002, but following the surgery his 
pain increased in severity.  The veteran also claimed that 
his residual surgical scars were sensitive to touch, and that 
he had experienced increased fatigability in the right knee.  

The symptomatology associated with the veteran's service-
connected right knee disability has been found to be 
analogous to recurrent subluxation and lateral instability, 
which is evaluated at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  Under Diagnostic Code 5257, a 10 percent evaluation 
is contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is assigned for severe symptoms.  Under 
those criteria, 30 percent evaluation is the highest rating 
available.  Id.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Code 5257, 
in and of itself, is not predicated upon loss of motion, and 
thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2002) to be potentially applicable to the veteran's 
right knee disability.  Those diagnostic codes address 
limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, where flexion is 
limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.  Id.    

Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.    

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2002), 
respectively.  However, the veteran's right knee disability 
has not been shown to involve symptomatology consistent with 
those disorders.  Accordingly, inasmuch as the veteran's 
right knee has not been shown to be ankylosed, and no 
impairment characterized by either malunion or nonunion of 
the tibia and fibula has been shown, such diagnostic codes 
will not be further discussed here.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Where, however, there is no 
appreciable limitation of motion, the degenerative or 
traumatic arthritis is to be rated as follows:  Assignment of 
a 10 percent evaluation is warranted where there is X-ray 
evidence of involvement of two or more major joints or more 
minor joint groups.  A 20 percent evaluation is contemplated 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Note (1) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Note (2) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 
through 5024.  Id.  

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2002) would still be 
available.  

The Board has carefully evaluated the foregoing, and after 
applying the appropriate evaluative criteria to the objective 
medical evidence, concludes that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
20 percent for the veteran's right knee disability.  The 
Board also finds, however, that the veteran's diagnosed 
degenerative joint disease of the right knee is a component 
of his service-connected disability, and that the evidence 
supports a grant of a separate 10 percent evaluation for 
arthritis of the right knee.  Here, the objective medical 
evidence has consistently shown the veteran to have full 
range of motion in his right knee, prior to and after 
surgery.  He has testified that he experiences pain, 
swelling, and fatigability after standing, sitting, or 
walking for any extended period of time.  Moreover, the Board 
cannot find objective medical evidence affirmatively showing 
that the veteran has experienced recurrent subluxation or 
lateral instability in his right knee.  

The veteran has complained consistently of experiencing 
severe pain in his right knee, and the examiner who conducted 
the June 2002 rating examination indicated that the veteran's 
actual use of the knee was limited by lack of endurance and 
pain.  Even given the effects of pain on use of the left 
knee, the Board finds no basis for assignment of an 
evaluation in excess of 20 percent for that disability under 
the provisions of Diagnostic Code 5257.  The Board 
acknowledges that the veteran may experience pain and 
swelling which may limit motion of the veteran's knee, but 
such has not been objectively shown on examination.  
Likewise, given that he has consistently been shown, even 
after surgery, to have a full range of motion in his knee, 
the Board finds no basis for application of those diagnostic 
codes pertaining to limitation of motion of the knee.  
Accordingly, after consideration of the doctrine of 
reasonable doubt, the Board finds that the preponderance of 
the evidence is against the veteran's claim for assignment of 
a disability in excess of 20 percent for his right knee 
disorder.  Therefore, the veteran's appeal with respect to 
that issue must be denied.  

The Board notes, however, that the veteran has been shown to 
have what has been characterized as mild to moderate 
osteoarthritis in his right knee.  In June 2002, the VA 
rating examiner associated the veteran's osteoarthritis in 
the right knee with his service-connected right knee 
disability, as reflected in the diagnosis contained in the 
examination report and in its addendum.  The Board considers 
such medical evidence, particularly in light of the veteran's 
testimony of February 2003 to be an inferred claim for 
entitlement to service connection for arthritis of the right 
knee, and entitlement to a separate 10 percent evaluation for 
such disability, pursuant to the above-referenced VA General 
Counsel opinions contained at VAOPGCPREC 23-97, 23-98.  In 
this case, the Board finds that the medical evidence 
presented here satisfies all necessary elements for a grant 
of service connection and assignment of a separate 10 percent 
evaluation for arthritis of the veteran's right knee.  

The Board finds that the veteran has clearly been shown to 
have osteoarthritis of the right knee, as reflected in the 
report of the June 2002 rating examination.  The Board 
further finds that such medical opinion as contained in the 
examination report constitutes a valid medical nexus between 
the diagnosed osteoarthritis and the veteran's service-
connected right knee disability.  Accordingly, the Board 
finds that the evidence supports a grant of service 
connection for arthritis of the veteran's right knee and for 
assignment of a separate 10 percent evaluation for that 
disability, pursuant to the holding of the VA General Counsel 
as set forth at VAOPGCPREC 23-97 and 23-98.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected right 
knee disability, characterized as medial menisectomy of the 
right knee, and now with arthritis, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization following service, beyond that 
noted, or otherwise renders impracticable the application of 
the regular schedular standards.  Here, the Board recognizes 
that the veteran has undergone surgery on his right knee, and 
that he receives regular treatment for that disability.  The 
veteran has not, however, been shown to have a significantly 
limited range of motion in the right knee beyond his periods 
of surgical convalescence, and while he may be currently 
unemployed, the issue of entitlement to TDIU benefits will be 
the subject of a later decision.  

The Board recognizes that the veteran has complained of 
significant pain and discomfort in his right knee but such 
symptomatology was taken into consideration in evaluating the 
present claim.  The veteran has not been shown to be 
incapable of engaging in his normal daily activities as a 
result of his service-connected right knee disability.  To 
the extent that the veteran experienced significant 
functional impairment resulting from his service-connected 
disability following surgery, he was assigned a temporary 100 
percent disability evaluation for convalescence during that 
period.  The Board notes that any issue relating to 
entitlement to any additional extension of benefits under the 
provisions of 38 C.F.R. § 4.30 is not currently in appellate 
status.  Here, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards, set forth at 
Diagnostic Code 5257, contemplate higher ratings for the 
veteran's right knee disability.  While the veteran's right 
knee disability has been found to involve symptomatology 
analogous to moderate recurrent subluxation or lateral 
instability, warranting assignment of a 20 percent evaluation 
under Diagnostic Code 5257, his objectively demonstrated 
symptomatology has not been shown to approximate the criteria 
for assignment of an evaluation in excess of 20 percent under 
those criteria.  As noted, Diagnostic Code 5257 provides for 
assignment of a disability rating in excess of 20 percent on 
a schedular basis, but the veteran's objectively demonstrated 
symptomatology has not been found to warrant an evaluation in 
excess of 20 percent under that diagnostic code.  
Accordingly, referral for assignment of an increased rating 
on an extraschedular basis is not for consideration.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Assignment of a disability evaluation in excess of 20 percent 
for a right knee disorder is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a separate 10 
percent evaluation for arthritis of the right knee is 
granted.  


REMAND

As noted, the veteran maintains that he has incurred a left 
knee disorder secondary to the service-connected right knee 
disability, that he has incurred a low back disorder as a 
result of his active service, and that he should be entitled 
to receive TDIU benefits.  The Board observes that the 
veteran was seen for complaints of low back pain in service, 
as reflected in service medical records dated in July 1975.  
He has been shown to have undergone treatment and surgery for 
an internal derangement of the left knee, and has been 
diagnosed with a herniated nucleus pulposus at L5-S1 in the 
lumbar spine.  The Board further notes that a clinical 
treatment note dated in July 2002 contains a treating 
physician's opinion that with joint pain, favoring a given 
joint can cause altered mechanics in other joints, and that 
such could be the case with the veteran.  

The veteran has not been afforded a VA rating examination in 
order to determine the nature and etiology of any diagnosed 
left knee and low back disorders.  The Board finds that in 
order to meet the duty to assist requirements as set forth in 
the VCAA, the veteran must be scheduled to undergo a VA 
rating examination to determine the nature and etiology of 
any diagnosed left knee and low back disorders.  In addition, 
the Board notes that the examiner who conducted the June 2002 
VA rating examination appears to have suggested that the 
veteran was incapable of obtaining or retaining gainful 
employment as a result of his service-connected disabilities.  

The Board observes that as of June 2002, service connection 
was only in effect for the veteran's right knee disability, 
and not for any low back or left knee disorders.  It is 
unclear as to whether the examiner's opinion was limited to 
the veteran's service-connected right knee disability, or 
whether he intended to include the non-service connected low 
back and left knee disorders as factors precluding the 
veteran from continued employment as a truck driver.  In any 
event, inasmuch as the veteran's claims for service 
connection for left knee and low back disorders are pending, 
after determining whether or not such disorders were incurred 
as a result of any service-connected disability or were 
otherwise incurred as a result of the veteran's active 
service, the veteran should be examined to determine whether 
or not his service-connected disabilities would preclude him 
from obtaining or retaining gainful employment.  Such 
discussion should be necessarily limited to those 
disabilities which are service-connected, or in the 
alternative, a discussion as to the effect that each 
diagnosed disorder has on the veteran's ability to work, in 
light of his past work experience and education.  Upon 
completion of the foregoing, the veteran's claims should be 
readjudicated on the basis of all available evidence.  

In adjudicating the veteran's claims for service connection 
and for entitlement to TDIU benefits, the RO should also take 
any action necessary to ensure compliance with the enhanced 
notice and duty to assist requirements as set forth in the 
VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his left knee, low back, 
and service-connected right knee 
disorders dating from March 2002 to the 
present.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified, or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination to 
determine the nature and etiology of any 
diagnosed low back and left knee 
disorders, and to determine if he is 
capable of obtaining or retaining gainful 
employment as a result of service-
connected disabilities.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  After conducting 
a thorough clinical examination, 
including all indicated studies and/or 
tests, the examiner is requested to state 
if it is at least as likely as not that 
any diagnosed left knee disorder was 
incurred as a result of the veteran's 
service-connected right knee disability, 
or otherwise incurred as a result of his 
active service, and if it is at least as 
likely as not that any diagnosed low back 
disorder was incurred in or as a result 
of the veteran's active service.  If no 
left knee or low back disorders are 
diagnosed, the examiner should so 
indicate.  The examiner is then requested 
to review the medical evidence contained 
in the veteran's claims file, and offer 
an opinion as to whether or not the 
veteran is capable of obtaining or 
retaining gainful employment as a result 
of those disabilities which are service 
connected.  To the extent that any given 
disabilities have an impact on the 
veteran's ability to work, such 
disabilities should be indicated, and 
some discussion devoted to how those 
particular disabilities impact the 
veteran's ability to work, in light of 
his experience and education.  The 
examiner is requested to offer a full 
rationale for any opinions offered, and 
to reconcile any opinion offered with any 
other relevant medical opinion of record 
in the typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then adjudicate the issues of entitlement 
to service connection for a left knee 
disorder, claimed as secondary to the 
service-connected right knee disability, 
for a low back disorder, and for 
entitlement to TDIU benefits, on the 
basis of all available evidence.  If the 
determination(s) remain unfavorable to 
the veteran, he and his service 
representative should be provided a 
supplemental statement of the case, 
setting forth all relevant statutes and 
regulations governing this appeal.  The 
veteran and his representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to obtain further evidentiary 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

